Dismissed and Opinion Filed April 13, 2016.




                                                   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-16-00393-CR

                                   DUSTIN MAURER, Appellant
                                              V.
                                  THE STATE OF TEXAS, Appellee

                         On Appeal from the 265th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F15-30809-R

                                 MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Bridges and Evans
                                      Opinion by Justice Evans

        Dustin Maurer pleaded guilty to possession of methamphetamine in an amount of one

gram or more but less than four grams. Pursuant to a plea agreement, the trial court sentenced

appellant to four years’ imprisonment.1         Appellant waived his right to appeal as part of the plea

agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court

certified both that appellant had no right to appeal from the plea bargain and that he waived his

right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim.

App. 2005). Sentence was imposed in open court on December 8, 2015.


        1
           The written plea agreement reflects that the charge was also reduced from possession with intent to
deliver methamphetamine in an amount of four grams or more but less than 200 grams to the lesser possession
offense to which he pleaded guilty. See Shankle v. State, 118 S.W.3d 808, 813 (Tex. Crim. App. 2003) (discussing
charge bargaining aspect of plea bargains).
        In addition to appellant not having the right to appeal his plea-bargained conviction and

sentence, appellant’s April 1, 2016 notice of appeal is untimely as to his December 8, 2015

sentencing date. See TEX. R. APP. P. 26.2(a)(1). Accordingly, we dismiss the appeal for want of

jurisdiction.



                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
160393F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DUSTIN MAURER, Appellant                               On Appeal from the 265th Judicial District
                                                       Court, Dallas County, Texas
No. 05-16-00393-CR         V.                          Trial Court Cause No. F15-30809-R.
                                                       Opinion delivered by Justice Evans, Chief
THE STATE OF TEXAS, Appellee                           Justice Wright and Justice Bridges
                                                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 13th day of April, 2016.




                                                 –3–